PER CURIAM.
Willie McKinnon appeals the district court’s order granting Appellee Telisa Hunter’s motion to dismiss his 42 U.S.C. § 1983 (2000) complaint for failure to prosecute pursuant to Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McKinnon v. Pendergraph, No. CA-00-620-3 (W.D.N.C. Dec. 18, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *164and argument would not aid the decisional process.

AFFIRMED.